On consideration of the report of November 16, 1936, of Samuel S. Gannett, the Commissioner appointed herein by decree of this Court of January 8, 1934 (290 U. S. 579), to locate and mark on the ground the boundary between the State of Vermont and the State of New Hampshire, at the points designated in said decree, and the supplemental report of Samuel S. Gannett, Commissioner, of January 14, 1937, prepared and filed pursuant to order of this Court of December 21, 1936; and the State of Vermont and the State of New Hampshire having stipulated by counsel that they have no exceptions and no objections to the said report and the supplemental report, and they having applied to this Court to terminate the time within which exceptions *637or objections to said report and supplemental report may be filed;
It is now adjudged, ordered, and decreed as follows:
1. The time within which exceptions or objections to said report and supplemental report may be filed is hereby terminated;
2. The said reports are in all respects confirmed;
3. The boundary line marked and located on the ground as set forth by said reports and on the accompanying maps is established and declared to be the true boundary between the States of Vermont and New Hampshire, as determined by the decree of this Court of January 8, 1934;
4. As it appears that the Commissioner has completed his work, conformably to the decree of this Court of January 8, 1934, and the order of this Court of December 21, 1936, he is hereby discharged;
5. The Clerk of this Court is directed to transmit to the Chief Magistrates of the States of Vermont and New Hampshire copies of this decree, duly authenticated under the seal of this Court together with copies of the said reports of the Commissioner and of the accompanying maps;
6. The costs in this cause shall be borne and paid in equal parts by the States of Vermont and New Hampshire.